Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
			 
                                                       Examiner’s Amendment
1. 	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
2.	Authorization for this examiner’s amendment was given in a telephone interview with Attorney  Jeffery B. Morris , Reg. No. 55466  on 06/19/2022.
A.	Amend the claims as the following:
 1.	(Currently Amended) A method of molecular scaffold hopping, comprising:
	sending instructions, from an interface of a scheduler computer to a job runner computer, the instructions prepared by a processor of the scheduler computer, to perform a plurality of separate computational tasks, wherein each of the separate computational tasks includes calculating one or more chemical properties for a query molecule or for molecules in a library of molecules, wherein one or more of the plurality of separate computational tasks performed on the job runner computer are preemptible computing instances, and wherein the instructions sent from the interface to the job runner computer include instructions to divide the plurality of separate computational tasks into portions that are completed in an average completion time that is less than an average preemption time for the one or more of the separate computational tasks;
	receiving status indicators, by the interface, the status indicators sent from the job runner computer, for each of the plurality of separate computational tasks, wherein each of the status indicators are one of: an incomplete computing instance, a completed computing instance or a failed computing instance; 
	resending to the job runner computer by the interface, the instructions to the job runner computer that correspond to the separate computational tasks having the one status indicator of the failed computing instance to thereby increase fault-tolerance against the one or more of the plurality of separate computational tasks not attaining the status indicator of the completed computing instance.

2.	(Original)	The method of claim 1, wherein the resending of the instructions does not include the instructions corresponding to the separate computational tasks having the status indicator equal to the incomplete computing instance or equal to the complete computing instance.

3.	(Original)	The method of claim 1, wherein the resending of the instructions further includes an iteration instruction to repeat the resending of the instruction for a plurality of times for the separate computational tasks continuing to have the one status indicator of the failed computing instance.  

4.	(Original)	The method of claim 1, wherein all of the separate computational tasks performed on the job runner computer are preemptible computing instances.

5.	(Original)	The method of claim 1, wherein the failed computing instance occurs due to one or more of:
	a preemption of at least one of the separate computational tasks;
	a network partition between the scheduler computer and the job runner computer;
	a network partition between the job runner computer and a resource computer that includes a digital record of chemical information about the query molecule or the molecules in the library of molecules; or
	an excess number of information requests from the job runner computer to a resource computer  that includes a digital record of chemical information about the query molecule or the molecules in the library of molecules.

6.	(Cancelled)	

7.	(Currently Amended)	The method of claim 1, wherein the instructions sent from the interface of the scheduler computer to the job runner computer include instructions to initiate performing at least two of the separate computational tasks at different times from each other.

8.	(Currently Amended)	The method of claim 1, wherein the separate computational tasks to calculate the one or more chemical properties includes molecular weight filtering of the molecules in the library of molecules to select a subset library of molecules that are within a multiplier of a molecular weight of the query molecule.

9.	(Original)	The method of claim 1, wherein the separate computational tasks to calculate the one or more chemical properties includes calculating an ensemble of 3D conformers of the query molecule or of the molecules in the library.

10.	(Currently Amended)	The method of claim 9, wherein the separate computational tasks to calculate the one or more chemical properties includes calculations to align one of the 3D conformers of the query molecule with one of the 3D conformers of one of the molecules in the library of molecules to form an aligned conformer pair having a minimized molecular volumes difference and calculating a Tanimoto shape similarity score representative of the minimized molecular volumes difference.  

11.	(Currently Amended)	The method of claim 1, wherein the separate computational tasks to calculate the one or more chemical properties includes calculating a 2D molecular fingerprint difference between the query molecule and one of the molecules of the library of molecules, and, calculating a Tanimoto molecular fingerprint similarity score representative of the 2D molecular fingerprint difference.

12.	(Currently Amended)		An apparatus for molecular scaffold hopping, the apparatus comprising:
a scheduler computer, the scheduler computer including a processor and an interface, wherein: 
	the processor is configured to prepare instructions to perform a plurality of separate computational tasks, wherein each of the separate computational tasks includes calculating one or more chemical properties for a query molecule or for molecules in a library of molecules, wherein one or more of the plurality of separate computational tasks are preemptible computing instances, and
	the interface is configured to:
               send the instructions to a job runner computer, wherein the instructions sent from the interface to the job runner computer include instructions to divide the plurality of separate computational tasks into portions that are completed in an average completion time that is less than an average preemption time for the one or more of the separate computational tasks, 
	   receive from the job runner computer, a status indicator of each of the plurality of separate computational tasks, wherein the status indicator is one of an incomplete computing instance, a completed computing instance or a failed computing instance, and 
	  resend to the job runner computer, the instructions that correspond to the separate computational tasks having the status indicator of the failed computing instance to thereby increase fault-tolerance against the one or more of the plurality of separate computational tasks not attaining the status indicator of the completed computing instance.

13.	(Original)	The apparatus of claim 12, wherein the apparatus is part of a computing system that also includes the job runner computer.

14.	(Original)	The apparatus of claim 12, wherein the instructions prepared by the processor and sent by the interface includes an iteration instruction to repeat the resending of the instruction for a plurality of times for the separate computational tasks continuing to have the one status indicator of the failed computing instance. 

15.	(Cancelled)

16.	(Original)	The apparatus of claim 12, wherein the instructions prepared by the processor and sent by the interface include instructions initiate performing at least two of the separate computational tasks at different times from each other.

17.	(Original)	The apparatus of claim 12, wherein at least one the separate computational tasks to calculate the one or more chemical properties includes molecular weight filtering of the molecules in the library of molecules to select a subset library of molecules that are within a multiplier of a molecular weight of the query molecule.

18.	(Original)	The apparatus of claim 12, wherein at least one of the separate computational tasks to calculate the one or more chemical properties includes calculating an ensemble of 3D conformers of the query molecule or of the molecules in the library.

19.	(Currently Amended)	The apparatus of claim 18, wherein at least one the separate computational tasks to calculate the one or more chemical properties includes calculations to align one of the 3D conformers of the query molecule with one of the 3D conformers of one of the molecules in the library of molecules to form an aligned conformer pair having a minimized molecular volumes difference and calculating a Tanimoto shape similarity score representative of the minimized molecular volumes difference.  

20.	(Original)	The apparatus of claim 12, wherein at least one of the separate computational tasks to calculate the one or more chemical properties includes calculating a 2D molecular fingerprint difference between the query molecule and one of the molecules of the library of molecules, and, calculating a Tanimoto molecular fingerprint similarity score representative of the 2D molecular fingerprint difference.
B.	Amendments to the specification as the following: 
[0002] Molecular scaffold hopping 
C.	The Abstract be replaced with the amended Abstract as  the following:    
                                     Abstract 
In a method of molecular scaffold hopping an interface of a scheduler computer sends instructions, prepared by the scheduler computer, to a job runner computer to perform a plurality of separate computational tasks.  Each of the separate computational tasks includes calculating one or more chemical properties for a query molecule or molecules in a library of molecules.  One or more of the plurality of separate computational tasks performed on the job runner computer are preemptible computing instances.  Status indicators sent from the job runner computer are received by the interface for each of the plurality of separate computational tasks.  The indicators are one of: incomplete, completed, or failed computing instances.  The interface resends the instructions to the job runner computer that correspond to the separate computational tasks having the failed computing instance indicator to increase fault-tolerance against the separate computational tasks not attaining the completed computing instance indicator.

D. 	The following is an examiner’s statement of reasons for allowance:

As to claims 1, 12, the prior art taught JP 2823520 B2 , KR 102240825 B1, WO 2007146436 A2 by do not teach on render obvious the limitations recited in claims 1, 12,  when taken in the context of the claims as a whole  wherein each of the separate computational tasks includes calculating one or more chemical properties for a query molecule or for molecules in a library of molecules, wherein one or more of the plurality of separate computational tasks performed on the job runner computer are preemptible computing instances, and wherein the instructions sent from the interface to the job runner computer include instructions to divide the plurality of separate computational tasks into portions that are completed in an average completion time that is less than an average preemption time for the one or more of the separate computational tasks; resending to the job runner computer by the interface, the instructions to the job runner computer that correspond to the separate computational tasks having the one status indicator of the failed computing instance to thereby increase fault-tolerance against the one or more of the plurality of separate computational tasks not attaining the status indicator of the completed computing instance as recited in the independent claims 1, 12. Moreover, evidence for modifying the prior art teachings by one of ordinary skill level in the art was not uncovered so as to result in the invention as recited in claims 1, 12. 
C.        Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
                                                              Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lechi Truong whose telephone number is ( 571) 272-3767.  The examiner can normally be reached on M-F from 10 Am to 8 PM..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sough Hyung  can be reached on (571) 272-6799. The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR of Public PAIP. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIP system, contact the Electronic Business Center (EBC) at 866-217-9197(toll-free).
 /LECHI TRUONG/ Primary Examiner, Art Unit 2194